DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2018 and 06/15/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art is Croxford (US Patent No.: 10839222). Croxford discloses a computer-implemented method of processing data (method for processing video for identifying classes – see col 1, lines 13-15), the method comprising: processing a first data portion in a convolutional neural network to generate a first input to an activation function in the convolutional neural network (see col 9, lines 6-15); providing a first output by applying the activation function to the first input (see col 9, lines 6-15); storing an indicator, representative of the first input to the activation function, for the first data portion (see col 14,lines 29-45 ); however, Croxford does not expressly disclose determining whether to provide a second output by applying the activation function to a second input, generated from a second data portion based at least in part on an evaluation of the indicator for the first data portion.
 	The method improves over the prior art by providing for example, if the first signature and the second signature have a relationship that falls within a bound which is derived from the indicator, then it is determined to not provide a second output by applying the activation function to the second input. In other words, the second data portion is determined to be within the bound of the first data portion. As a result, the second data portion will not be processed: the convolutional layer will not be executed for the second data portion i.e. the kernels will not be executed, the input will not be generated, and the second output from the activation function will not be provided. Instead, the second output data from the activation function is known to be equal to the first output data from the activation function and can therefore be deduced. This therefore avoids processing the convolutional layer unnecessarily, saving processing power and time
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Porikli et al (Pub No.: 20200320287) discloses ACTIVITY RECOGNITION METHOD USING VIDEOTUBES. 
 	Gopal al (US Patent No.: 10255683) discloses a discontinuity detection in video data method.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 15, 2022